Citation Nr: 1001473	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1982 and from March 1986 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in May 2007.  He 
submitted medical evidence in support of his claim at his 
hearing.  He included a waiver of consideration of this 
evidence.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

There are documents in the claims file suggesting the Veteran 
has a claim for unreimbursed medical expenses pending with 
the Veterans Health Administration.  Such a claim has not, 
however, been certified to the Board as on appeal at this 
time, and attempts to obtain appeal information from the RO 
were not successful.  This potentially pending issue is 
REFERRED for appropriate action. 




FINDINGS OF FACT

1.  The Veteran was denied service connection for bilateral 
hearing loss by way of a RO decision dated in March 1993.  He 
failed to perfect an appeal and the decision became final.

2.  The evidence received since the March 1993 RO decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  A March 1993 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 20.300, 20.302, 20.1103 
(1992).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
bilateral hearing loss has been received.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service


incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran was originally denied service connection for a 
bilateral hearing loss by way of a rating decision dated in 
March 1993.  He did not appeal and that decision became 
final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (1992).  As 
a result, service connection for hearing loss may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran served on active duty from January 1980 to 
December 1982 and from March 1986 to November 1991.  The 
Veteran served as a tracked vehicle mechanic during his first 
period of service.  He was a tank mechanic during his second 
period of service.  He submitted a claim for service 
connection for bilateral hearing loss in August 1992.  He 
submitted a copy of his June 1991 separation physical 
examination and stated that it showed he had failed his 
hearing test.  

The Veteran was scheduled for a VA audiology examination in 
January 1993 but failed to report.  He did report for a VA 
orthopedic examination that same month.  

Evidence of record at the time of the March 1993 rating 
decision consisted of the Veteran's service treatment records 
(STRs), to include his separation physical examination, and a 
copy of the VA orthopedic examination dated in January 1993.

The Veteran's STRs contained a number of audiograms conducted 
during his periods of service.  His separation physical 
examination also contained the results of an audiogram.  None 
of the individual audiogram reports, nor the separation 
physical examination, showed evidence of a hearing loss that 
met VA standards found at 38 C.F.R. § 3.385.  The VA 
orthopedic examination was not relevant to the claim.

The RO denied the Veteran's claim in March 1993.  The RO 
relied on the Veteran's STRs in making a decision that the 
evidence did not establish a hearing loss for VA purposes.  
See 38 C.F.R. § 3.385 (1992).

The Veteran sought to reopen his claim for service connection 
for bilateral hearing loss in March 2005.  Evidence 
associated with the claims folder since the March 1993 rating 
decision includes VA treatment records dated from December 
1991 to April 2007, private records from several sources, VA 
examination reports, the Veteran's medical administrative 
file and a medical record file from the VA medical center 
(VAMC) in Wichita, transcript of a video conference hearing 
from May 2007, and statements from the Veteran.  

The evidence is new to the record in that it was not of 
record at the time of the March 1993 rating decision.  The 
majority of the evidence, to include the VA and private 
records, is not relevant to the hearing loss issue.  The 
first mention of hearing loss in the treatment records is 
from a May 2005 VA outpatient entry where the Veteran was 
given an audiology consult.  The Veteran gave a history of 
noise exposure due to the heavy vehicles that he worked on 
during service.  He also gave a history of noise exposure due 
to tank and howitzer fire as well as exposure to acoustic 
trauma from small arms fire.  An audiogram from that time did 
establish a level of hearing loss but not one that met the 
standards of 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiology examination in 
October 2005.  The results of his audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
30
LEFT
25
30
30
25
25

The Veteran also had speech recognition scores of 96 percent 
for each ear.  The examiner acknowledged the Veteran's 
occupational noise exposure in service.  She also noted the 
results of the several in-service audiograms and audiograms 
reported on different physical examinations.  The examiner 
was unable to locate the Veteran's separation physical 
examination and the results of the audiogram done in June 
1991.  The examiner stated that she could not provide an 
opinion as to the etiology of the Veteran's hearing loss 
without resorting to speculation.  

The Board notes that the results of the above examination do 
not demonstrate a hearing loss for VA purposes under 
38 C.F.R. § 3.385.

The RO reopened the Veteran's claim but denied service 
connection in February 2006.  The RO determined that the 
Veteran's hearing loss was not related to service.  The RO 
did not address the fact that there was no evidence of a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

As noted in the Introduction, the Veteran submitted evidence 
in November 2006.  The evidence consisted of a VA audiogram 
report dated in November 2006.  The audiogram provided the 
following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
45
50
LEFT
60
55
50
60
65

There was no clinical entry submitted with the audiogram.  
The results of the audiogram clearly demonstrate that the 
Veteran has a hearing loss for the purposes of 38 C.F.R. 
§ 3.385; however, there was no accompanying medical opinion 
to relate the hearing loss to service, or to address what 
appears to be a substantial change in the Veteran's hearing 
since his VA examination in October 2005.

An entry from the Veteran's medical administrative file shows 
that he was issued VA hearing aids in October 2006.

The Veteran submitted a copy of a VA audiology consult, dated 
in April 2007, at his hearing.  The consult also had 
audiogram results that, based on decibel loss, satisfied the 
requirements for hearing loss disability.  However, the 
Veteran was also noted as having a speech recognition score 
of 100 percent in each ear.  There was no opinion expressed 
as to the etiology of the noted hearing loss.

The Board finds that the audiogram of November 2006 and the 
outpatient audiology consult from April 2007 establish 
evidence of a current hearing loss disability.  Further, the 
Veteran's October 2005 VA examiner conceded his noise 
exposure at that time but there was no evidence of a hearing 
loss disability.

The Board finds that there is new and material evidence of 
record that establishes a current hearing loss disability.  
The evidence also demonstrates the Veteran's noise exposure 
in service.  The evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Veteran's claim 
for service connection for bilateral hearing loss is 
reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for bilateral hearing 
loss, to this extent, the appeal is granted.


REMAND

As noted, the Veteran was afforded a VA examination in the 
development of his claim in October 2005.  The examiner 
remarked that she could not find evidence of the Veteran's 
separation physical examination of June 1991 in her review of 
the evidence of record.  This appeared to have an impact on 
her assessment of whether the Veteran's claimed hearing loss 
was related to his military service.

The Veteran submitted a copy of his June 1991 separation 
physical examination, to include the recorded results of an 
audiogram, with his claim for service connection in August 
1992.  This evidence is contained in Volume 1 of the claims 
folder.  

In light of the presence of the evidence, cited as missing by 
the VA examiner, the Board finds that the VA examination of 
October 2005 was inadequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  A new examination is required to 
provide a nexus opinion, particularly in light of the VA 
audiograms from November 2006 and April 2007, respectively.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

It appears from the Veteran's submission 
that there are VA treatment records 
outstanding.  The latest VA records 
developed prior to the Veteran's 
submissions are dated in September 2006.

2.  The Veteran should be afforded an 
audiology examination.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  The examiner must state in the 
examination report that the claims folder 
has been reviewed.  

The examiner is advised that a full copy 
of the Veteran's military separation 
physical examination is contained in 
Volume 1 of the claims folder.  It was 
submitted by the Veteran with his claim 
of August 1992.  The examiner is asked to 
provide an opinion whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the 
Veteran's bilateral hearing loss is 
related to his military service.

The examiner is also asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's claimed 
tinnitus can be related to his military 
service.  A complete rationale must be 
provided for any opinion expressed.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


